Citation Nr: 1110626	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-47 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran had active military service from June 2004 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In July 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals some initial confusion as to the knee involved.  Appellant has steadfastly maintained that her left knee is involved.  Most in-service records refer only to "knee" problems.  There is one entry on March 19, 2005, where the chief complaint was "AD/L KNEE SWELLING AND PAIN".  The record reveals, however, that the right knee was to be x-rayed, and a right knee contusion was diagnosed.  Records reveal that the right knee was x-rayed and other than a small joint effusion there was a normal knee.

On a VA examination, shortly after service, in June 2007, an essentially normal knee was found, with x-ray evidence of hypertrophic changes, which were interpreted as not indicating arthritic changes.  The complaints of pain were noted, but otherwise an essentially normal knee was found.

At the hearing before the undersigned in July 2010, additional evidence was presented which included some indication of ligament injury and other changes which reportedly could be attributed to trauma.  There had been no prior indication of ligament injury.

In view of the current posture of the case, it is concluded that another VA examination is indicated.

Appellant will also be afforded an opportunity to identify any records of additional treatment or therapy that she has had for the knee to the extent records are not on file.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be contacted and offered an opportunity to identify any recent treatment that she has had for the left knee.  To the extent release forms are needed, they should be obtained and the records sought.  To the extent there is an attempt to obtain records that is not successful, the claims file should contain documentation of the attempts made and the appellant and her representative should be so informed.

2.  Thereafter, appellant should be scheduled for a VA examination of her left knee, by an appropriate examiner.  All indicated tests should be accomplished and all findings reported in detail.  The claims folder should be made available to the examiner prior to the examination.  After reviewing the claims folder and examining the Veteran, please respond to the following:

(a)  Is there evidence of a current chronic disability of the left knee?  If so, what would be the most appropriate diagnosis?

(b)  Is there current evidence of ligament damage?  If so, when is the first clinical evidence of that damage?

(c)  Is there a basis to conclude that any current left knee disorder is related to service?  Specifically, is it as likely as not (50 percent probability or more) that in-service trauma, or other event lead to the current pathology?  If there is evidence of other etiology, that should be set out.

3.  Thereafter, the appellant's claim should be readjudicated.  To the extent the benefit sought is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


